DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 9 March  2022 has been entered.
Response to Amendment

Claims 1-20 from the amendment of 9 March  2022 are being examined. Claims 1-20 are pending in the application. 
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 in line 2 includes “the position control.” It is believed to be in error for - - the position control signal. - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11-12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi (Gas Turbine Parameter Corrections, ASME 98-GT-347).
In regards to claims 1 and 11, Yardibi teaches a method for controlling an engine (Power plant, Fig. 1) having a variable geometry mechanism (512, Fig. 5, ¶83), comprising: 
determining a pressure at an inlet of the engine (¶54, engine data 450 collected by sensors 450 include the pressure at various stations of the gas turbine engine, ¶51 inlet is one such location); determining a fuel flow rate to the engine (¶46, Fuel flow sensor 350 is used to determine fuel flow rate); generating a position control signal for the variable geometry mechanism of the engine based on the fuel flow rate, the position control signal comprising instructions to cause a change in a position of the variable geometry mechanism in response to a change in the fuel flow rate in the engine (¶79, health trim 480 can be instructions for actuating fuel control valve 370 such that the fuel flow into the combustion chamber of the combustion chamber is adjusted. ¶83, at 512, adjusting one of the one or more components of the power plant based at least in part on the health trims includes actuating one or more variable geometry components of the power plant. Thus, the position of the variable geometry mechanism is changed in response to the fuel flow rate); and outputting the position control signal to control the position of the variable geometry mechanism as a function of the fuel flow rate (¶83, actuators 360 can be operatively configured to vary the pitch or position of various variable geometry components, such as e.g., the fan OGVs 148, the IGVs of the LP compressor 114, the stator vanes of the HP compressor 116, a combination of the foregoing, or any other variable geometry components of the gas turbine engine 100. As discussed above, the position control signal is a function of the fuel flow rate.). 
Yardibi’s method is implemented in an engine control system that includes processing units, non-transitory memory devices and computer-readable program instructions (¶6, ¶30-¶34). Hence, Yardibi teaches a processing unit and a non-transitory computer readable memory coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for performing the steps discussed above.
Yardibi doesn’t teach “determining a pressure ratio between a first pressure at an inlet of the engine and a predetermined reference pressure and determining a corrected fuel flow rate based at least in part on the fuel flow rate and the pressure ratio, the corrected fuel flow rate determined by correcting the fuel flow rate by the pressure ratio and generating a position control signal for the variable geometry mechanism of the engine based on the corrected fuel flow rate, the position control signal comprising instructions to cause a change in position of the variable geometry mechanism in response to a change in the corrected fuel flow rate to the engine.” 
In the previous Office Actions, Yardibi was said to teach “a corrected fuel rate” in the sense the control system was driving the fuel flow rate to some optimum value based on an objective function. The objective function can depend on such factors, as optimum fuel efficiency or extending the life of a component. The corrected fuel rate was the adjustments to the fuel flow rate that the control system made to fuel flow rate satisfy the objective function. For the sake of compact prosecution, Examiner has interpreted a corrected fuel flow rate to mean a fuel flow rate scaled by some factor, such as a scaling factor depending on a pressure ratio.
Volponi teaches methods for correcting various gas turbine parameters to account for changing ambient conditions (Abstract). A non-dimensional pressure ratio at the inlet to the engine is determined, δ, which the ratio of the pressure at the inlet to the engine, P2 (See Fig. 1, page 3) divided by a reference pressure, 14.696 psia (page 3). The fuel flow is corrected by the non-dimensional pressure ratio, δ, as Wf/ δ where Wf is the fuel flow rate (Table 1). 
Volponi teaches substituting this corrected fuel rate for the fuel rate. The rejection relies on Volponi to teach the determination of a corrected fuel flow rate and the substitution of a corrected fuel flow rate for the fuel flow rate in Yardibi. As discussed above, Volponi teaches a corrected fuel flow rate can be used instead of the fuel flow rate to account for changes in ambient conditions associated with the gas flow path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi by determining a pressure ratio between a first pressure at an inlet of the engine and a predetermined reference pressure and determining a corrected fuel flow rate based at least in part on the fuel flow rate and the pressure ratio, the corrected fuel flow rate determined by correcting the fuel flow rate by the pressure ratio, and substitute the corrected fuel rate for the fuel flow rate, as taught by Volponi, in order to account for the effects of changing ambient conditions on the fuel flow rate, as taught by Volponi. When the corrected fuel flow rate is substituted for the fuel flow rate, as taught by Volponi, then Yardibi in view of Volponi teaches a position control signal for the variable geometry mechanism of the engine is generated based on the corrected fuel flow rate, the position control signal comprising instructions to cause a change in position of the variable geometry mechanism in response to a change in the corrected fuel flow rate to the engine and outputting the position control signal to control the position of the variable geometry mechanism as a function of the corrected fuel flow rate of the engine because the corrected fuel flow rate is being used instead of the fuel flow rate.
Regarding claims 2 and 12, Yardibi in view of Volponi teaches the invention as claimed as described above and Volponi further teaches determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature and the instructions being further executable for determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature. A non-dimensional temperature ratio at the inlet to the engine is determined, θ, which the ratio of the temperature at the inlet to the engine, P2 (See Fig. 1, page 3) divided by a reference temperature, 518.67 degrees R (page 3). The fuel flow is corrected by the non-dimensional temperature ratio, θ, as Wf/ θ.5 where Wf is the fuel flow rate (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi by determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature and the instructions being further executable for determining a temperature at an inlet of the engine wherein the determining of the corrected fuel flow rate comprises determining the fuel flow rate based upon at least in part on the temperature at the inlet and a reference temperature, as taught by Volponi, in order to account for the effects of changing ambient conditions on the fuel flow rate.
Regarding claims 4 and 14, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches operating the variable geometry mechanism based on the position control signal, wherein the variable geometry mechanism is at least one of a variable guide vane, a variable nozzle and a variable valve and instructions being further executable for  operating the variable geometry mechanism based on the position control signal, wherein the variable geometry mechanism is at least one of a variable guide vane, a variable nozzle and a variable valve (In ¶56, Yardibi teaches “one health trim 480 can be instructions for actuating the IGVs of the LP compressor 114 via the IGV actuator 366 such that the mass flow through the core turbine engine 106 can be adjusted (FIG. 1).” The IGV (Inlet Guide Vane) is a variable guide vane and the instructions for actuating the IGVs are the position control signal.)
In regards to claims 6 and 16, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches i) the engine is an engine of an aircraft (Figs. 1 and 2), ii) determining a Mach number of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the Mach number and iii) the instructions are further executable determining a Mach number of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the Mach number. (¶51, Engine model 430, which is implemented on a processor, calculates engine performance based upon Mach number. ¶41, the system is operated during flight and the system gathers various information about the flight conditions).
In regards to claims 7 and 17, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches i) the engine is an engine of an aircraft, ii) determining an altitude of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the altitude of the aircraft and iii) wherein the instructions are further executable for determining an altitude of the aircraft, during a flight operation of the aircraft, wherein the determining of the corrected fuel flow rate comprises determining the corrected fuel flow rate based at least in part on the altitude of the aircraft  (¶51, Engine model 430, which is implemented on a processor, calculates engine performance based upon altitude. ¶41, the system is operated during flight and the system gathers various information about the flight conditions, such as the altitude).
In regards to claims 8 and 18, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches the variable geometry mechanism is associated with a high-speed spool of the engine, wherein outputting the position control signal comprises outputting the position control signal to an input o associated with the high-speed spool of the engine  (¶81, to adjust the high speed shaft 128, the mass flow through a particular section or station of the core air flow path 132 of the gas turbine engine 100 can be adjusted. ¶83, the stator vanes of the HP compressor 116 can be adjusted to adjust the mass flow through the HP compressor. The stator vanes of the HP compressor are associated with the high-speed spool of the engine. The instructions for actuating the fuel flow valves to optimize the fuel consumption is a health trim, which is based upon the calculated corrected fuel flow rate. ¶83, at 512, adjusting one of the one or more components of the power plant based at least in part on the health trims includes actuating one or more variable geometry components of the power plant.  Fig. 4 of Yardibi shows the optimizing control logic 492 is used to generate the health trims which are fed into the primary control logic 490. The primary control logic 490 controls the gas turbine engine and is associated with the high-speed spool. Thus, the position control signal is output from the optimizing control logic 492 to an input of the controller of the engine associated with the high-speed spool 490.)
In regards to claims 9 and 19, Yardibi in view of Volponi teaches the invention as claimed as described above and Yardibi further teaches the determining of the fuel flow rate for the engine comprises sensing the fuel flow rate with a flow meter (¶46, fuel flow sensor 350 senses the volume or rate of fuel flow and hence is a flow meter).
Claims 3, 5, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi, as applied to claims 1, 2, 11 and 12 above, and further in view of Muramatsu (US 6,393,355).
Regarding claims 3 and 13, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 2 and 12. In ¶54, Yardibi teaches sensors for collecting engine data including temperature and pressures at various stations in the engine. Yardibi teaches an engine model for determining the performance of the engine. The engine model relates the temperatures and pressures at one location in the engine to the temperatures and pressures at other locations in the engine (¶51). Yardibi doesn’t teach explicitly the formulas that relate the various parameters used in the engine model. 
Volponi (page 3) further teaches the temperature at the inlet, T2, is related to the temperature at station 3, T3 and the pressures at stations 2 and 3, P2 and P3, respectively, according to the specified formula, T3/T2=(P3/P2)(R/Cp). T2 is the temperature at the inlet. Muramatsu teaches a method for determining an engine inlet pressure (P1) based upon a measured atmospheric pressure (P0, Fig. 3). An advantage of the method is it allows the inlet pressure sensor to be removed, which saves costs (Col. 1:39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi whereby determining of the temperature at the inlet comprises determining the temperature at the inlet based on at least one temperature measured at another location, as taught by Volponi, in order to allow less sensors to be used, as taught by Muramatsu.
Regarding claims 5 and 15, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 1 and 11. In ¶54, Yardibi teaches sensors for collecting engine data including temperature and pressures at various stations in the engine. The data that is collected are pressure measurements. Yardibi teaches an engine model for determining the performance of the engine. The engine model relates the temperatures and pressures at one location in the engine to the temperatures and pressures at other locations in the engine and includes measurements at the inlet of the engine (¶51). Yardibi doesn’t teach explicitly the formulas that relate the various parameters used in the engine model. 
Volponi (page 3) further teaches the pressure at the inlet, P2, is related to the pressure at station 3, P3 and the temperatures at stations 2 and 3, T2 and T3, respectively, according to the specified formula, T3/T2=(P3/P2)(R/Cp). P2 is the pressure at the inlet. P3 is a pressure measured proximate the inlet of the engine.  Examiner notes the specification doesn’t define what the term “proximate” means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of Yardibi in view of Volponi by determining the pressure at the inlet based on a pressure measured proximate the inlet of the engine and the instructions being further executable for determining the pressure at the inlet based on a pressure measured proximate the inlet of the engine, as taught by Volponi, in order to allow less sensors to be used as taught by Muramatsu.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yardibi et al (US 2019/0017409) in view of Volponi as applied to claims 1 and 11 above, and further in view of Palczewski et al. (US 2013/0312421). 
Regarding claims 10 and 20, Yardibi in view of Volponi teaches the invention as claimed as described above for claims 1 and 11. Yardibi and Volponi lack determining the fuel flow rate for the engine comprises sensing a fuel pressure within the engine. Palczewski teaches directing the fuel to the engine through a flow restriction positioned in a passageway and measuring the quantity of fuel flowing through the passageway based on measurements of a first pressure sensor and a second pressure sensor (¶4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the engine of Yardibi in view of Volponi determine the fuel flow rate for the engine by sensing a fuel pressure within the engine, as taught by Palczewski, in order to in order to apply a known technique, in this case determining a fuel flow rate, to a known device ready for improvement, in this case a gas turbine engine, to yield a predictable result of determining the fuel flow rate within the gas turbine engine.
Response to Arguments
	Applicant argues that Yardibi doesn’t teach a “corrected fuel flow rate” in the sense Applicant has defined a corrected fuel flow rate in their specification. Although this is true, it is not proper for Examiner to import limitations from Applicant’s specification into the claims. As discussed above, Yardibi teaches “a corrected fuel flow rate” in a different sense. If Applicant wished to make the claims clearer, Applicant could claim a corrected fuel flow rate as determined via the formula disclosed in Applicant’s specification. Yardibi doesn’t teach the formula disclosed in Applicant’s specification that is used to determine a corrected fuel flow rate.
	For the sake of compact prosecution, Examiner has applied Yardibi in Volponi in a manner that is consistent with Applicant’s definition of a corrected flow rate as disclosed in their specification. As discussed above, Volponi teaches a corrected fuel flow rate that is determined from the fuel flow rate based upon scaling the fuel flow rate in accordance with a determined pressure ratio. The formula used to scale the fuel flow rate taught by Volponi is similar to the formula disclosed in Applicant’s specification. Volponi teaches that the corrected fuel flow rate can be substituted for the fuel flow rate to better account for the effects of ambient conditions on gas flow path of the gas turbine engine. As discussed above, when this substitution of the fuel flow rate for the corrected fuel flow rate is implemented in Yardibi, as suggested by Volponi, then the claimed limitations are obtained. As an example, the rejection relies on Yardibi to teach “generating a position control signal for the variable geometry mechanism of the engine based on the fuel flow rate.” When the corrected fuel flow rate of Volponi is substituted for the fuel flow rate of Yardibi as suggested by Volponi to account for ambient conditions, then the limitation of “generating a position control signal for the variable geometry mechanism of the engine based on the corrected fuel flow rate” is obtained, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741